        Case 1:20-mc-91426-DJC Document 6 Filed 11/17/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        )
                                                )
               V.                               )     M.B.D. Case No. 20-mc-91426-DJC
                                                )
DAVID ROSENHOLM,                                )
     Defendant                                  )
                                                )

                ORDER OF CONTINUANCE AND EXCLUDABLE DELAY

       Upon consideration of the parties' joint motion seeking an order of continuance and

excludable delay, the Court finds as follows:

       1.      This matter was initiated by a criminal complaint in United States v. David

Rosenholm, No. 20-mj-05164-JGD.

       2.      The defendant, who lives in Oregon, has retained defense counsel in Massachusetts

to engage in discussions ofthis matter with the government.

       3.      The requested exclusion oftime will allow the parties to further discuss a possible

resolution ofthis m�tter that could obviate the need for an indictment.

       Accordingly, the ends ofjustice served by granting the requested continuance, and

excluding the time period from November 17, 2020, through and including December 18, 2020

from the speedy trial clock, outweigh the best interests ofthe public and the defendant in a speedy

trial under the Speedy Trial Act, 18 U.S.C. §§316l(h)(7)(A), and Sections 5(b)(7)(B) and

5(c)(l)(A)ofthe Plan for Prompt Disposition ofCriminal Cases for the United States District

Court for the District ofMassachusetts ( effective December 2008).

       Accordingly, the Court hereby grants the parties' joint motion and ORDERS that, under the

Speedy Trial Act, 18 U.S.C. §§ 316l(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(l)(A)ofthe Plan for

Prompt Disposition ofCriminal Cases, (1) the date on which an indictment or infmmation must be
        Case 1:20-mc-91426-DJC Document 6 Filed 11/17/20 Page 2 of 2




filed is continued to December 18, 2020; and (2) the period from November 17, 2020 through and

including December 18, 2020 is excluded from the speedy trial clock and from the time within which

an indictment or information must be filed.


November 17, 2020                     HON. DENISE J. CASPER
                                      UNITED STATES DISTRICT COURT JUDGE




                                                2
